DETAILED ACTION
The following Office Action is in response to the Amendment filed on August 11, 2022.  Claims 1-8, 10-12, and 16-24 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Concerning the “I. Rejections Under 35 U.S.C. § 102: A. Claims 1 and 9-11” section on pages 7-8 of the Applicant’s Response filed on August 11, 2022, the applicant’s arguments have been fully considered, and they are persuasive.  The Chau reference does not teach the added limitations of one or more outer inflatable members of the plurality of outer inflatable members being separately inflatable relative to at least one or more other outer inflatable members.  Therefore, the rejections of the claims under 35 U.S.C. §102(a0 are withdrawn.
Concerning the “I. Rejections Under 35 U.S.C. § 102: B. Claims 12-15” section on pages 8-10 of the Applicant’s Response filed on August 11, 2022, the applicant’s arguments have been fully considered but they are moot in view of the new ground(s) of rejection as discussed in the Office Action below.
Concerning the “II. Rejections Under 35 U.S.C. § 103: A. Claims 1-8” section on pages 10-12 of the Applicant’s Response filed on August 11, 2022, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant argues that the combination of the Cribier and Condado references does not teach the added limitations of one or more outer inflatable members of the plurality of outer inflatable members is separately inflatable relative to at least one or more other outer inflatable members, arguing that the Condado reference instead teaches a single outer balloon with multiple segments, wherein the segments are not separately inflatable from one another.  However, the examiner asserts that the Condado reference teaches that the outer inflatable member may include a multi-balloon configuration, wherein each balloon may include an inflatable tube or microtube to individually fill each segment (Condado; Column 20, Lines 50-61).  Thus, the combination of the Cribier and Condado references does in fact teach the added limitation.
The applicant then argues that the Action has provided insufficient explanation of why one of ordinary skill in the art would modify Cribier to incorporate the balloon catheter with an inner expandable member and a plurality of outer expandable members, arguing that the Cribier reference already discloses perfusion lumens, and that the Condado reference is utilized as a radioactive delivery device unrelated to the Cribier device.  However, the examiner asserts that the Cribier reference teaches perfusion lumens, but does not disclose a specific structure for these perfusion lumen.  The Condado reference, on the other hand, teaches a specific structure that provides for perfusion over a sustained amount of time to perform a procedure (Condado; Column 18, Lines 5-13), wherein a person having ordinary skill in the art would be motivated to utilize this know structure to provide the necessary perfusion.  Furthermore, the MPEP has established that a simple substitution for one known element for another to obtain predictable results is a proper rationale to support rejections under 35 U.S.C. §103 [MPEP 2141(III)].  Therefore, at the very least, a person would be motivated to make a simple substitution of the perfusion lumens of Cribier with the outer inflatable members of the Condado reference as a simple substitution of one perfusion structure for another that would yield the predictable result of providing an alternative/specific structure for providing profusion for a sustained amount of time to complete a procedure.  
Although the Condado reference is described as being utilized for radioactive treatment delivery, the reference also teaches that the device may be utilized for dilation or endoprosthesis delivery (Condado; Column 11, Line 11 – Column 12, Line 2).  Furthermore, a person having ordinary skill in the art would understand that alternative or specific structures would be desired for achieving sustained perfusion during a procedure, given the Cribier reference mentions that perfusion may be desired through the use of perfusion lumens.  Therefore, the rejections of claims 1, 5, and 18 under 35 U.S.C. §103(a) as being unpatentable over Cribier and Condado, the rejections of claims 2-4 under 35 U.S.C. §103(a) as being unpatentable over Cribier, Condado, and Drasler, and the rejections of claims 6 and 7 under 35 U.S.C. §103(a) as being unpatentable over Cribier, Condado, and Grayzel stand.
Concerning the “II. Rejections Under 35 U.S.C. § 103: B. Claims 16-20” section on pages 12-14 of the Applicant’s Response filed on August 11, 2022, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant argues that the Blackshear reference does not teach an outer expandable member, arguing that the Blackshear reference does not teach an outer expandable member, but merely teaches a single balloon member with a helical band.  However, the examiner asserts that the Blackshear reference has not been relied upon to teach an inner expandable member and an outer expandable member.  These elements are taught in the Condado reference.  The Blackshear reference is merely being used to teach that a helical balloon may be utilized to provide grooves for perfusion.  The proposed modification is to modify the outer inflatable members of the Cribier and Condado combination to include a helical shape.  
The applicant then argues that the Action contains insufficient motivation for combining the Cribier, Condado, and Blackshear references, arguing that all three references already teach methods of perfusion.  However, the examiner asserts that all of the structures provide differing methods of perfusion, wherein a person having ordinary skill in the art would recognize that each differing method of providing perfusion will have its own inherent advantages and disadvantages.  Specifically, the Blackshear reference provides a perfusion structures that allows for blood to flow freely over the expandable member during A procedure (Blackshear; Colum 7, Lines 37-53) as opposed to providing perfusion through channels provided by multiple outer inflatable members or through perfusion lumens.  Furthermore, as discussed above, the MPEP has established that a simple substitution for one known element for another to obtain predictable results is a proper rationale to support rejections under 35 U.S.C. §103 [MPEP 2141(III)].  Thus, one may describe the motivation to combine the references as a simple substitution of one known perfusion structure (the helical structure of the Blackshear reference) for another known perfusion structure (the plurality of outer inflatable members of the Condado reference) which would yield predictable results (blood flows freely over the outer expandable member as opposed to through gaps between plurality of balloons).  Therefore, the rejections of claims 16-20 under 35 U.S.C. §103 as being unpatentable over Cribier, Condado, and Blackshear and Cribier, Condado, Blackshear, and Grayzel stand.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 5, 8, 10, 11, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cribier (US 2005/0251251) in view of Condado (US 7384411).
Concerning claim 1, the Cribier prior art reference teaches a method of implanting a prosthetic valve, the method comprising: advancing a distal end portion of a catheter shaft through a patient’s vasculature (Figure 12a; 27), wherein the distal end portion of the catheter shaft comprises an expansion device (Figure 12a; 26), and wherein a prosthetic heart valve is mounted on the expansion device (Figure 12a; 10), the expansion device and the prosthetic heart valve being in a compressed configuration (Figure 13g); and positioning the distal end portion of the catheter shaft and the prosthetic heart valve at or adjacent an implantation location (Figure 13g; 6); and expanding the prosthetic heart valve and the expansion device from the compressed configuration to an expanded configuration (Figure 13h), but it does not specifically teach the expansion device comprising an inner inflatable member and a plurality of outer inflatable members, wherein one or more outer inflatable members of the plurality of outer inflatable members is separately inflatable relative to at least one or more of the other outer inflatable members of the plurality of outer inflatable members, wherein the outer inflatable members are distributed circumferentially around the inner inflatable member and are circumferentially spaced apart relative to each such that there are gaps between adjacent outer inflatable members providing perfusion passageways between the expansion device and the prosthetic heart valve when the expansion device is in the expanded state.
However, the Cribier reference teaches that the balloon catheter may be provided with perfusion lumens to allow for flow during expansion of the balloon ([¶ 0178]), wherein the Condado reference further teaches a balloon catheter which may be used for perfusion of fluids during treatment, wherein the balloon catheter includes an inner inflatable member (Figure 26; 1072) and a plurality of outer inflatable members (Figure 26; 1060), wherein one or more outer inflatable members of the plurality of outer inflatable members is separately inflatable relative to at least one or more of the other outer inflatable members of the plurality of outer inflatable members (Condado; Column 20, Lines 50-61, may be a multi-balloon configuration where each balloon includes an individual inflation tube or microtube for individual inflation of each balloon), wherein the outer inflatable members are distributed circumferentially around the inner inflatable member and are circumferentially spaced apart relative to each such that there are gaps between adjacent outer inflatable members providing perfusion passageways (Figure 26; 1060, cross-section C).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to replace the expansion device of the Cribier reference with the expansion device of the Condado reference comprising an inner inflatable member and a plurality of outer inflatable members, wherein one or more outer inflatable members of the plurality of inflatable members is separately inflatable relative to at least one or more of the other outer inflatable members of the plurality of inflatable members, wherein the outer expandable members are distributed circumferentially around the inner expandable member and are circumferentially spaced apart relative to each such that there are gaps between adjacent outer expandable members to provide a balloon that provides perfusion passageways between the expansion device and the prosthetic heart valve when the expansion device is in the expanded state to maintain perfusion during the necessary time to perform the procedure (Condado; Column 18, Lines 5-13).  This may additionally be described as a simple substitution of one known perfusion structure (perfusion lumens of the Cribier reference) with another known perfusion structure (outer inflatable members of the Condado reference) which would yield predictable results (perfusion through passageways between the expansion device and prosthetic heart valve when the expansion device is in the expanded state to maintain perfusion during the necessary time to perform the procedure).
Concerning claims 5 and 8, the combination of the Cribier and Condado references as discussed above teaches the method of claim 1, wherein the Condado reference further teaches the outer inflatable members comprising main portions, proximal portions, and distal portions, and wherein the proximal portions are fixedly coupled to the inner expandable member via arms (Figure 25; 1048 | Column 19, Line 51 – Column 20, Line 2) while the main portion may freely move relative to the inner expandable member (Column 21, Lines 27-36).
Concerning claims 10 and 11, the combination of the Cribier and Condado reference teaches the method of claim 1, wherein the Condado reference shows four outer inflatable members in the exemplary embodiment, but teaches that the number of segments can be adjusted or adapted to the situation depending on factors such as the procedure involved, the size of the biological path, whether stents are being used, whether there is perfusion or passage of fluids and how much, and other possible factors such as the size of the balloons.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to include at least five or seven inflatable members to adapt to the specific situation depending on the specific procedure or size of the biological path (Condado; Column 20, Lines 32-38).
Concerning claim 21, the combination of the Cribier and Condado references as discussed above teaches the method of claim 1, wherein one or more outer inflatable members of the plurality of outer inflatable members may be arbitrarily grouped into a first group of outer inflatable members of the plurality of outer inflatable members (Condado; Figure 26; 106, top and bottom balloons), wherein one or more other outer inflatable members of the plurality of inflatable members may be arbitrarily grouped in a second group of outer inflatable members of the plurality of inflatable members (Condado; Figure 26; 106, left and right balloons), wherein each outer inflatable member of the first group of outer inflatable members is spaced apart circumferentially by a respective outer inflatable member of the second group of outer inflatable members.
Claims 2-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cribier (US 2005/0251251) in view of Condado (US 7384411) as applied to claims 1, 5, 8, 10, 11, and 21, and further in view of Drasler et al. (US 2010/0094209, hereinafter Drasler).
Concerning claims 2-4, the combination of the Cribier and Condado references as discussed above teaches the method of claim 1, wherein the expansion device comprises a main portion, a proximal portion, and a distal portion, but does not specifically teach the proximal portion and the distal portion being circumferentially narrower than the main portion.
However, the Drasler reference teaches a perfusion balloon having outer inflatable members distributed circumferentially relative to each other such that there are gaps between adjacent outer expandable members providing perfusion passageways (Figure 21; 262A-B) similar to that of the Cribier reference, wherein each of the outer expandable members comprise a main portion, a proximal portion, and a distal portion, and wherein the proximal portion and the distal portion are circumferentially narrower than the main portion (Figure 21; 262A-B).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the outer inflatable members of the Cribier and Condado combination include the shape of the outer inflatable members of the Drasler reference as a simple substitution of one balloon shape for another which would produce the predictable result of performing equally well and effectively the same.
Claims 6 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cribier (US 2005/0251251) in view of Condado (US 7384411) as applied to claims 1, 5, 8, 10, 11, and 21, and further in view of Grayzel (US 4878495).
Concerning claims 6 and 7, the combination of the Cribier and Condado references as discussed above teaches the method of claim 1, wherein the expansion device comprises a main portion, a proximal portion, and a distal portion, but does not specifically teach the proximal portions and the distal portions being fixedly coupled to the inner inflatable member.
However, the Grayzel reference teaches a device for use in valvuloplasty procedures, wherein the device includes an expansion member which also includes an inner member (Figure 3; 350) and a plurality of outer inflatable members (Figure 3; 360, 370), wherein the reference teaches that the balloons are in fixed position relative to each other, therein suggesting that they are fixed along the length of the plurality of balloons (Column 3, Lines 6-12).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the outer inflatable members of the Cribier and Condado references be fixed along the length of the balloon, therein fixing the relative positions of the outer expandable members as in the Grayzel reference as an alternative method of fixing the outer expandable members to the inner expandable member which would have the expected result of providing improved anatomical structure and function to the valve treated by the method (Grayzel; Column 3, Lines 6-12).
Claims 12 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cribier (US 2005/0251251) in view of Fagan et al. (US 5545132, hereinafter Fagan).
Concerning claim 12, the Cribier prior art reference teaches a method of implanting a prosthetic valve, the method comprising: advancing a distal end portion of a catheter shaft through a patient’s vasculature (Figure 12a; 27), wherein the distal end portion of the catheter shaft comprises an expansion device (Figure 12a; 26), and wherein a prosthetic heart valve is mounted on the expansion device (Figure 12a; 10), the expansion device and the prosthetic heart valve being in a compressed configuration (Figure 13g); and positioning the distal end portion of the catheter shaft and the prosthetic heart valve at or adjacent an implantation location (Figure 13g; 6); and expanding the prosthetic heart valve and the expansion device from the compressed configuration to an expanded configuration (Figure 13h), wherein the expansion device comprises a main body (Figure 12a; 26), but it does not specifically teach the expansion device comprising a main body and a plurality of projections extending radially from the main body, wherein the projections are spaced apart relative to each such that there are grooves extending between adjacent projections providing perfusion passageways between the expansion device and the prosthetic valve when the expansion device is in the expanded configuration, wherein the grooves of the expansion device comprise a plurality of longitudinally-extending grooves and a plurality of circumferentially extending grooves, wherein the longitudinally-extending grooves intersect and continue past the circumferentially-extending grooves.
However, the Cribier reference teaches that the balloon catheter may be provided with perfusion lumens to allow for flow during expansion of the balloon ([¶ 0178]), while the Fagan reference further teaches a balloon catheter which may be used for perfusion of fluids during treatment, wherein the balloon catheter includes a main body (Figure 4; 12) and a plurality of projections extending radially from the main body (Figure 4; 12, raised balloon portions created by the grooves), wherein the projections are spaced apart relative to each such that there are grooves extending between adjacent projections providing perfusion passageways between the expansion device and the prosthetic valve when the expansion device is in the expanded configuration, wherein the grooves of the expansion device comprise a longitudinally-extending groove (Figure 4; 16, helical groove in one direction may be interpreted as the longitudinally extending groove given the helical groove extends longitudinally along the balloon) and a circumferentially extending groove (Figure 4; 16B, helical groove in opposite direction may be interpreted as the circumferentially extending groove given the helical groove extends circumferentially along the balloon), wherein the longitudinally-extending groove intersects and continues past the circumferentially-extending groove, wherein the reference further teaches that the number of grooves may be increased to increase the balloons perfusion capability (Column 4, Lines 4-13), therein defining a plurality of longitudinally extending grooves and a plurality of circumferentially extending grooves, wherein the reference further teaches that the grooves may also be positioned parallel to one another and intersecting each other (Figure 3 and 4) if a plurality of grooves were incorporated, which would form projections that are spaced apart relative to each other to form rows.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the main body of the Cribier balloon include the grooves of the Fagan reference instead of the perfusion lumens to provide a method of perfusion that allows for increased flexibility even when inflated and to allow the balloon to retain its natural curvature during dilation (Fagan; Column 2, Lines 8-21).
Claims 16-18 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cribier (US 2005/0251251) in view of Condado (US 7384411) and Blackshear, Jr. et al. (US 5308356, hereinafter Blackshear).
Concerning claims 16-18, the Cribier prior art reference teaches a method of implanting a prosthetic valve, the method comprising: advancing a distal end portion of a catheter shaft through a patient’s vasculature (Figure 12a; 27), wherein the distal end portion of the catheter shaft comprises an expansion device (Figure 12a; 26), and wherein a prosthetic heart valve is mounted on the expansion device (Figure 12a; 10), the expansion device and the prosthetic heart valve being in a compressed configuration (Figure 13g); and positioning the distal end portion of the catheter shaft and the prosthetic heart valve at or adjacent an implantation location (Figure 13g; 6); and expanding the prosthetic heart valve and the expansion device from the compressed configuration to an expanded configuration (Figure 13h), but it does not specifically teach the expansion device comprising an inner expandable member and an outer expandable member, wherein the outer expandable member extends radially outwardly from the inner expandable member and extends helically from a proximal portion end of the inner expandable member to a distal end portion of the inner expandable member, thereby forming a helical passageway between the expansion device and the prosthetic heart valve when the expansion is in the expanded configuration.
However, the Cribier reference teaches that the balloon catheter may be provided with perfusion lumens to allow for flow during expansion of the balloons ([¶ 0178]), wherein the Condado reference further teaches a balloon catheter which may be used for perfusion of fluids during treatment, wherein the balloon catheter includes an inner expandable member (Figure 21; 1012) and an outer expandable member extending radially outwardly from the inner expandable member (Figure 21; 1010).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to replace the expansion device of the Cribier reference with the expansion device of the Condado reference comprising an inner expandable member and an outer expandable member, to provide a balloon that may maintain perfusion during the necessary time to perform the procedure (Condado; Column 18, Lines 5-13).
	Although the Cribier and Condado combination does not specifically teach the outer balloon extending helically from a proximal portion end of the inner expandable member to a distal end portion of the inner expandable member, thereby forming a helical passageway, the Blackshear reference teaches a perfusion catheter that includes a helical balloon that extends from a proximal end to a distal end (Figure 1; 34) and forms a helical passageway for the perfusion of fluids (Figure 1; 36), wherein the balloon includes a main portion, a proximal portion (Figure 3; 32), and a distal portion (Figure 1; 30), and wherein the proximal portion and the distal portion are narrower than the main portion and are fixedly coupled at the ends (Column 7, Lines 54-60).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the outer expandable member of the Cribier and Condado combination include the helical shape of the Blackshear, with the narrow proximal and distal portions that are fixedly coupled to the inner expandable member to provide a helical passageway to allow the patient’s blood to flow freely over the outer expandable member during the procedure (Blackshear; Column 7, Lines 37-53).  This may additionally be considered as a simple substitution of one known perfusion structure (the helical structure of the Blackshear reference) for another known perfusion structure (the plurality of outer inflatable members of the Condado reference) which would yield predictable results (blood flows freely over the outer expandable member as opposed to through gaps between plurality of balloons)
Concerning claim 20, the combination of the Cribier, Condado, and Blackshear references as discussed above teaches the method of claim 18, wherein the Condado reference further teaches that the outer expandable member may move freely relative to the inner expandable member (Condado; Column 21, Lines 27-36)
Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cribier (US 2005/0251251) in view of Condado (US 7384411) and Blackshear, Jr. et al. (US 5308356) as applied to claims 16-18 and 20 and further in view of Grayzel (US 4878495).
Concerning claim 19, the combination of the Cribier, Condado, and Blackshear references as discussed above teaches the method of claim 18, but does not specifically teach the main portion being fixedly coupled to the inner expandable member.
However, the Grayzel reference teaches a device for use in valvuloplasty procedures, wherein the device includes an expansion member which also includes an inner member (Figure 3; 350) and an outer expandable member (Figure 3; 360, 370), wherein the reference teaches that the balloons are in fixed position relative to each other, therein suggesting that they are fixed along the length of the plurality of balloons (Column 3, Lines 6-12).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the outer expandable member of the Cribier, Condado, and Blackshear combination be fixed along the length of the balloon as in the Grayzel reference as an alternative method of fixing the outer expandable member to the inner expandable member which would have the expected result of providing improved anatomical structure and function to the valve treated by the method (Grayzel; Column 3, Lines 6-12).

Allowable Subject Matter
Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        12/1/2022